Case 1:19-cr-10141-LTS Document 123 Filed 04/14/20 Page 1 of 12

ST RPV

j

a ae ae

(\C \DC'C THomas M. Hoopes

yim eS
-~ ANYARN YE Loy Email: thoopeselibbyhoopes.com

April 14, 2020

Dustin Chao

Christine Wichers

Assistant United States Attorneys
U.S. Courthouse, Suite 9200

1 Courthouse Way

Boston, MA 02210

RE: United States v. Shelley M. Richmond Joseph
Crim. No.: 19-cr-10141-LTS

Dear Counsel:

Pursuant to Local Rule 116.3, the defendant Shelley M. Richmond Joseph
requests that the government provide discovery as follows:

After June 6, 2019 (when the defendant Joseph made the appropriate L.R.
116.3(a) requests) and through February 2020, numerous public statements have been
made by supervisory members of case-relevant, governmental entities:

e the United States Attorney for the District of Massachusetts;

e the Attorney General for the United States;

e the Department of Homeland Security through the Boston SAC for Investigations;
e the Acting Director of ICE National (Washington, D.C.)

e the ICE Director of Enforcement and Removal Operations National

e the ICE Boston Acting Field Director of Enforcement and Removal Operations

Those statements, together with other materials, raise a substantial question of
political bias against the defendant Joseph on the part of the various “prosecution team”
entities within the meaning of those terms as set forth in United States v. Abel, 469 U.S.
45, 52 (1984). Moreover, the combined public statements also raise a substantial question
of bias in connection with grossly improper government leaks to the Boston Globe on
December 1, 2018 and May 23, 2019. Finally, the defendant Joseph became aware that
critical discovery was provided by the prosecution team to the co-defendant MacGregor
but not to her; that discovery is clearly exculpatory and certainly more exits.

The defendant Joseph requests that the prosecution team search for, gather, and
produce the following information to the defendant, whether the information is presently

LippyHoopes, P.C. 399 Boylston Street * Boston, Massachusetts 02116
Telephone: 617-338-9300 « Facsimile: 617-338-9911
' Web: www.libbyhoopes.com
Case 1:19-cr-10141-LTS Document 123 Filed 04/14/20 Page 2 of 12

AUSA Dustin Chao
AUSA Christine Wichers
April 14, 2020

Page 2

contained in written form or whether it must necessarily be reduced to writing in
accordance with its own United States Department of Justice’s Justice Manual
(hereinafter “Justice Manual”), Title 9-5.001: Policy Regarding Disclosures of
Exculpatory and Impeachment Information, Section 9-5.002.B.5.

I. BIAS ON THE PART OF INDIVIDUALS WITHIN CERTAIN RELEVANT
GOVERNMENT ENTITIES

An element of the defense theory is that the government’s key witness, (the
“Defense Attorney” in the Indictment), created a fictitious version of a 52 second, off-
the-record courtroom conversation with the defendant Joseph and the prosecutor, in order
to exculpate himself from a previously-formed agreement, an agreement which he and he
alone hatched and initiated with “another” long before his courtroom appearance, an
agreement which he then executed, and an agreement for which he was to be
compensated.

The Defense Attorney first told his fictious version of the courtroom conversation
to the United States Attorney’s Office months after the events in question. The United
States Attorney’s Office, in exchange for this testimony, did not seek a plea bargain in
which the Defense Attorney would plead guilty and receive cooperation credit and a
recommendation for a reduced sentence. Instead, it gave the Defense Attorney, the
architect of the plan to enable the alien to avoid ICE, complete immunity from
prosecution — contingent on him telling the same (fictious) story to a grand jury and to a
petite jury at trial. The written agreement for immunity contained the language
specifically requiring the Defense Attorney to testify “truthfully,” that is, to tell this same
story that he had already told the United States Attorney’s Office.

An element of the defense theory is that the prosecution team was and is “biased”
against the defendant Joseph, and in pursuit of its own political objectives, used its power
of immunity to buy a corrupted version of the facts, a version it very much wanted to
hear. The “bias” would impact the evidence to be proffered and evaluated by the trier of
fact at multiple points in the process. The defendant Joseph is constitutionally entitled to
advance her theory and to seek and receive evidence in the possession of the government
which would advance this theory.

Direct evidence of bias is not often available. Therefore, circumstantial evidence
of bias is admissible. And circumstantial information regarding bias may lead to
admissible evidence of such bias.
Case 1:19-cr-10141-LTS Document 123 Filed 04/14/20 Page 3 of 12

AUSA Dustin Chao
AUSA Christine Wichers
April 14, 2020

Page 3

As to circumstantial evidence, there has been considerable tension between
federal and state officials over immigration since the inauguration of the current
president. In this period, federal officials have taken certain actions and made many
statements regarding the topic, especially regarding so-called “sanctuary cities.” The
current president has issued executive orders detailed in Ryan v. United States
Immigration and Customs Enforcement, 382 F.Supp. 142 (D. Mass. 2019). He has
made public statements attacking sanctuary cities; he recently proposed further
legislation penalizing sanctuary cities. At least once he has requested his prior
Attorney General to prosecute a sanctuary city official for her conduct in that regard
(which was ignored).

His subsequent and current Attorney General has initiated legal action against
states and cities over their sanctuary policies. An ICE National official, Thomas D.
Homan, who was the acting director of ICE on April 2. 2018, joined the president in
publicly commenting that “politicians in so-called ‘sanctuary cities’ should be arrested
and charged with crimes.” Homan, as indicated below, also publicly acknowledged
that he sought to have the instant case investigated and prosecuted.

The current president has also made multiple public attacks on the judiciary,
particularly where a judge has ruled or acted in a manner that does not comport with his
view of the world. Following the president’s lead, the current Acting Field Director of
ICE Boston, along with his predecessor, has specifically criticized the decision by the
Massachusetts Supreme Judicial Court in Commonwealth v. Lunn, 477 Mass. 517 (2017),
which holds that state law enforcement officials may not detain undocumented
immigrants solely based upon civil ICE detainers and civil “warrants.”

In aclear demonstration of his bias, the same Acting Field Director of ICE Boston
has repeatedly, and publicly, criticized the presiding first justice of the Newton District
Court for her courtroom conduct concerning the release of an undocumented immigrant
on April 25, 2017. The criticism occurred nearly a year before this indictment. That
judge is a key witness in this matter.

Apparently following the lead of this Acting Field Director of ICE Boston (whose
organization has two agents as central witnesses in this case), the current United States
Attorney for the District of Massachusetts took similar action very recently.

On February 11, 2020, this United States Attorney, whose name appears as the
ultimate authority on the letter giving the Defense Attorney complete immunity — that is,
a “free pass” — in return for his version [“concocted version” as the defense would have
it] at trial, wrote a Boston Herald Op Ed piece. The writing, specifically designed to take
Case 1:19-cr-10141-LTS Document 123 Filed 04/14/20 Page 4 of 12

AUSA Dustin Chao
AUSA Christine Wichers
April 14, 2020

Page 4

a political and highly critical position against sanctuary cities, claimed “cities and towns
that pride themselves on resisting federal laws passed by Congress and designed to
ensure our safety — have become a persistent threat to our communities and the rule of
law.” It is not clear how rules or laws passed by the cities which may differ from those
laws that the United States Attorney favors are a threat to the “rule of law” — unless they
are a threat to a vision of law that he favors — which is not necessarily “the rule of law” as
we commonly understand the term.

Most importantly, he said in his Op Ed piece: “In 2017, a man previously
deported for drug and gun crimes — but now illegally back in the United States — raped a
Boston College student while working as an Uber driver. Despite knowing his
immigration status, a judge in Newton gave him bail and local authorities released him.
No one notified ICE. He fled the country ...” (emphasis added).

The judge whom he was criticizing had already been previously criticized both by
a columnist of the Boston Herald and certain news outlets opposed to sanctuary cities, as
well as by the Acting Field Director of ICE (Boston). But the judge whom he was
criticizing was the very judge who promulgated the “no-ICE-officers-in-my-Newton-
courtroom” policy which the defendant Joseph was simply following even according to
government witnesses — a cold fact previously known to the United States Attorney and
to his prosecution team but which was somehow absent from the indictment in this case.

Why the United States Attorney wrote a political op-ed piece at all in his position
as a supposedly unbiased law enforcement officer of the United States is unclear. Why
he chose to attack a judge for setting a lower bail in the context of a piece opposing
sanctuary cities is also unclear. There is no logical connection between the two strands —
other than that the presiding first justice also set the “no-ICE-officers-in-my-Newton-
courtroom” policy. Bail, ICE-in-the-courtroom, and sanctuary cities are three entirely
separate legal concepts — under the rule of law.

But what is critical is that this presiding first justice, as the architect of a “no-ICE-
in-my-Newton-courtroom” policy, is a central witness in the trial of this case. And the
head of the United States Attorney’s Office for Massachusetts and the responsible author
of an immunity letter for the mastermind of the alien’s release plan — has expressed bias
against this presiding Newton first justice — publicly and unequivocally. The United
States Attorney has elevated a presiding justice’s implementation of a policy to maintain
order and decorum in her courthouse to a transgression roughly analogous to allegedly
releasing an undocumented immigrant out the back door to thwart ICE agents.
Otherwise, he would not have inserted her into his Op Ed — and thereby directly bolted
his bias like a crossbar to the presiding first justice and to this case. A bias that he has
Case 1:19-cr-10141-LTS Document 123 Filed 04/14/20 Page 5 of 12

AUSA Dustin Chao
AUSA Christine Wichers
April 14, 2020

Page 5

publicly acknowledged is “political” — despite protestations that he is always governed by
the rule of law.

In summary, at this point, there is clear public evidence demonstrating that the
chief executive of the United States Attorney’s Office for the District of Massachusetts is
guilty of political bias directly and inextricably connected to the prosecution of the
defendant Joseph. Further, his published statements closely mirror public statements of
bias by ICE (Boston) attacking the same judge. There are public statements of bias by
the current Attorney General against sanctuary city officials. There are public statements
by the president and ICE National seeking indictments against sanctuary city officials.
There are also public statements directly connected to this case by the then National
Director of Enforcement Removal operations (and now ICE National’s Acting Director)
expressing anger at what he believed happened at the Newton District Court and
admitting that he — at a national level — interjected himself and sought to have the United
States Attorney for the District take action. Again, anger is bias.

It is therefore reasonable to expect that similar statements of bias are hidden in the
files of these public officials and their agencies — despite the admonition in the Justice
Manual not to put such things in writing. That a United States Attorney would pen
political speech to be read by thousands of readers in the potential jury pool and not
consult with anyone else inside or outside his office regarding the content of the Op Ed
piece, that such a United States Attorney would not have previously conveyed the
“sense” of the scathing criticism of a key witness in this trial to his staff or to other
“agency” officials, strains credulity. To the contrary, the United States Attorney has
publicly admitted explained that the Joseph prosecution was discussed extensively within
his office before proceeding. The information sought exists and is potentially devastating
to the prosecution.

All of the above is written so that the prosecution team fully and completely
understands the position of the defendant Joseph as well as the background and context of
that position when the prosecution team decides whether to honor these requests or
whether to force a more public airing before the trial judge. These are the same
arguments that will be made before the trial court but with more detail and are set out
here so that there will be no misunderstanding either as to the nature or underlying
rationale of the requests.

What the defendant Joseph is looking for:

Therefore, the defendant Joseph seeks any information from which a trier of fact
may draw any inference of “bias” or “hostile animus” directly, implicitly, or inferentially,
Case 1:19-cr-10141-LTS Document 123 Filed 04/14/20 Page 6 of 12

AUSA Dustin Chao
AUSA Christine Wichers
April 14, 2020

Page 6

as that term is defined in United States v. Abel and elsewhere, against Shelley Richmond
Joseph by individuals in any manner related to the instant case. The term “individuals”
would relates to either government witnesses or to those in supervisory positions within
these agencies whose views have impacted or potentially may impact the instant case to
any degree.

 

The defendant Joseph seeks similar information regarding any “bias” against the
current presiding first justice of the Newton District Court.

The defendant Joseph seeks similar information regarding “bias” against
sanctuary cities.

Where to look: The Prosecution Team

Pursuant to 9-5.00.B.2, the Justice Manual guidelines state that: “Members of the
prosecution team include federal, state, and local law enforcement officers and other
government officials participating in the investigation and prosecution of the case against
the defendant (citing Kyles v. Whitley, 514 U.S. 419, 437 (1995)). The defendant requests
that the government conduct a broader search/review than arguably suggested by the
Justice Manual in its definition of the “prosecutorial team” simply because the entities
and supervisory individuals within those entities likely to be possessing relevant
information will be broader for this particular matter. Justice Manual, 9-5.002.A. (In fact,
the guidelines note that the working definition of prosecutorial team may well need to be
expanded in more complex cases.)

Because of the nature of the evidence sought, expressions of bias (direct, implicit
and inferential) from “influencers and approvers,” the defendant requests that the search
include:

e United States Attorney’s Office for the District of Massachusetts;

e Department of Justice (DOJ);

e Department of Homeland Security (DHS) National and Boston (whose Boston
SAC of Investigations spoke at the United States Attorney’s post-indictment
press conference on April 25, 2019);

ICE National and Boston (whose national chief officers both have commented to
the press as to their involvement in this matter).

As noted in the Justice Manual, “Prosecutors are encouraged to err on the side of
inclusiveness when identifying the members of the prosecution team for discovery
purposes. Carefully considered efforts to locate discoverable information are more likely
Case 1:19-cr-10141-LTS Document 123 Filed 04/14/20 Page 7 of 12

AUSA Dustin Chao

AUSA Christine Wichers
April 14, 2020

Page 7

to avoid future litigation over Brady and Giglio issues and avoid surprises at trial.”
Justice Manul, Section 9-5.002.A. Factors include ““Whether the prosecutor has obtained
other information and/or evidence from the agency” and “[t]he degree to which decisions
have been made jointly regarding ... criminal ... charges .... Justice Manual, 9-5.002.A.

What to Review

The defendant requests that the government review the substantive and
investigative files and any other file or document the prosecution team has reason to
believe may contain discoverable information related to this request including any such
files held by individuals who had contact with the prosecution team entities concerning
this case matter. With respect to outside agencies, the defense asks that the prosecution
request access to all files potentially containing such discoverable material rather than
simply rely upon representations of these agencies for compliance purposes. Justice
Manual, 9-5.002.B.

The review should include all written materials, all case-related communications,
including “emails, memoranda, or notes.” Justice Manual, 9-5.002.B.

In particular the defense requests that the government review all “’substantive’
case-related communications” which may contain discoverable information as sought
above — between prosecutors, their prosecutorial supervisors, agents and their supervisors
~ which may be memorialized in emails, memoranda, or notes. As specified in the
Guidelines, “’Substantive’ communications include factual reports about investigative
activity, factual discussions of the relative merits of evidence, factual information
obtained during interviews ... and factual issues relating to credibility.” Justice Manual,
9-5.002.B. In this case, communications involving case impressions or investigative or
prosecutive strategies may well contain such information.

As always, the format of the information does not determine whether it is
discoverable. Justice Manual, 9-5.002.B “..[MJaterial exculpatory information that the
prosecutor receives during a conversation with an agent (or a witness) is no less
discoverable than if that same information were contained in an email.” Justice Manual,
9-5.002. (Thus, the Manual’s “guidance” to avoid substantive e-communications
containing factual information relating to witnesses, evidence, or investigative activity is
“trumped” by the requirement to reduce any discoverable information to writing).

Communications between entities are requested to include communications
among individuals participating in the investigation and communications regarding
supervisor approvals which may contain the information sought.
Case 1:19-cr-10141-LTS Document 123 Filed 04/14/20 Page 8 of 12

AUSA Dustin Chao
AUSA Christine Wichers
April 14, 2020

Page 8

When (for what time period)?

The requested time period for the information sought is from April 25, 2017 (the
date of the court matter involving the presiding first justice of the Newton District Court
— the handling of which was criticized by ICE Boston periodically and the United States
Attorney recently) until the present.

Please note

{This policy encourages prosecutors to err on the side of disclosure in close
questions of materiality.” Justice Manual, 9-5.001.F.

“Department policy recognizes that a fair trial will often include examination of
relevant exculpatory or impeachment information that is significantly probative or issues
before the court but that may not, on its own, result in an acquittal or, as is often
colloquially expressed, make the difference between guilt and innocence. As a result,
this policy requires disclosure by prosecutors of information beyond that which is
‘material’ to guilt as articulated in Kyles v. Whitely, 514 U.S. 419 (1995) and Strickler vy.
Greene, 527 U.S. 263, 280-281 (1999) (emphasis added).” Justice Manual, 9-5.001.C.

“Agency witnesses and Agency Officials should make broad disclosures of
potential impeachment information to the prosecutor so that the prosecutor can assess the
information in light of the role of the agency witness, the facts of the case, and known or
anticipated defenses, among other variables.” Justice Manual, 9-5.100, 5(c).

“[S]uch information relating to agency employees may include, but is not limited
to “information that may be used to suggest that the agency employee is biased for or
against a defendant. See Justice Manual, 9-5.100(c)(vi) (citing United States v. Abel, 469
U.S 45, 52 (1984). The Supreme Court has stated, “[b]ias is a term used in the ‘common
law of evidence’ to describe the relationship between a party and a witness which might
lead the witness to slant, unconsciously or otherwise, his testimony in favor of or against
a party. Bias may be induced by a witness’ like, dislike, or fear of a party, or by the
witness’s self-interest.” Justice Manual, 9-5.100.5 (c)(vi).

Although Abe! is far from as limited as portrayed in the Justice Manual, it is
useful to see that the Department of Justice understands that Abe/ may be applied to the
prosecution team entities as well as the defense. Abe/ reaches these entities and tenets of
those entities, as well as supervisors of those entities — and non-supervisors. Perhaps also
Case 1:19-cr-10141-LTS Document 123 Filed 04/14/20 Page 9 of 12

AUSA Dustin Chao
AUSA Christine Wichers
April 14, 2020

Page 9

useful to consider in this context are the policies underlying responsible corporate officer
prosecutions and corporate bias employment cases.

II. 6(e) AND OTHER PRESS “LEAKS”
Request
The defendant Joseph requests forthwith as further evidence of bias:

First, any information, in written form or in oral form (and for these purposes
necessarily reduced to writing), which indicates the identity and agency for any person or
persons involved in “leaking” or conspiring to “leak” (1) the Rule 6(e) disclosures in
Boston Globe story on December 1, 2018 and (2) the Boston Globe story on May 23,
2019 purporting to disclose case resolution discussions between the parties.

Second, any written or oral communication by the United States Attorney for the
District of Massachusetts or any member of the prosecution team which, at any time prior
to this request, initiated and executed an investigation into the identity of that source or
leak.

Basis for the Request

The December 1, 2018 Globe article stated that “five people with direct
knowledge” told the Globe reporters that “the US [A]ttorney in Boston has convened a
grand jury to investigate” and “[t]he actions of the judge and court personnel that
afternoon [of April 2, 2018] are the focus of a probe into whether they broke the law in
helping Medina-Perez evade federal authorities.” “Several court employees have
recently testified before the grand jury, one of the sources said.”

The person or persons who went to such lengths to leak information, particularly
Rule 6(e) information, certainly had malicious intent — or bias. The person or persons
who leaked both sets of information clearly had direct knowledge and there could only
have been a very limited number of individuals within and without the United States
Attorney’s Office with such a detailed understanding of the leaked material in question.
Any failure to either completely inquire within the United States Attorney’s Office, the
Department of Justice, the Department of Homeland Security (National and Boston), ICE
(National and Boston,) or to inquire with vigor and depth as to the source of those leaks,
is evidence of bias.
Case 1:19-cr-10141-LTS Document 123 Filed 04/14/20 Page 10 of 12

AUSA Dustin Chao
AUSA Christine Wichers
April 14, 2020

Page 10

Parenthetically, at this moment, it is unnecessary to inquire as to whether the
person(s) who leaked the 6(e) information was attempting to influence or override a
December 12, 2018 public statement by the United States Attorney for the District of
Massachusetts that he had no plans to prosecute the defendant Joseph. (Presumably, by
that time, the United States Attorney had been fully briefed on the proffer made by the
Defense Attorney since the proffer letter is dated a month before — on November 8, 2018
and any attorney proffer would have occurred even earlier.) Likewise, at this moment is
unnecessary to inquire as to whether the person(s) who leaked the information regarding
the supposed resolution discussions was attempting to counteract negative press coverage
of the indictment itself.

Scope of the Request

The defendant Joseph requests that the search be conducted in the same manner as
set forth above regarding her first request.

Ill. STATEMENTS BY ICE AGENTS AT NEWTON DISTRICT COURT ON
APRIL 2, 2018

The defendant Joseph requests that the prosecution produce forthwith any and all
statements (written or oral and reduced to writing for purposes of this request) made by
either of the two ICE agents identified on the prosecution’s witness list, which contain
their narratives of the events at the Newton District Court (NDC) on April 2, 2018.

On May 23, 2019, the prosecution provided the defendant Joseph with certain
automatic discovery. That discovery did not include grand jury testimony of any NDC
court officers on duty on April 2, 2018.

Sometime after June 6, 2019, from a non-prosecution team source, counsel for the
defendant Joseph received a copy of the grand jury transcript of one of the NDC court
officers on duty on April 2, 2018, who stated that one of the ICE agents at the courthouse
was offered the option of entering the lockup through the rear sally port (rather than
through the court room) by the chief court officer. According to the court officer’s
transcript, the ICE agent chose to wait for the undocumented immigrant to come out the
courtroom door.

It appears that the prosecution team’s failure to provide a copy of the transcript
containing this critical information as part of automatic discovery was a conscious
decision. To make that choice, the prosecution team could only have concluded that the
transcript was not Brady (exculpatory) material but rather either Gigilio material or
Case 1:19-cr-10141-LTS Document 123 Filed 04/14/20 Page 11 of 12

AUSA Dustin Chao
AUSA Christine Wichers
April 14, 2020

Page 11

simply Jencks material — and that the statement by the court officer did not in any way
impact its evidence as to the intent of the defendant Joseph (still in the courtroom).

Counsel for the defendant Joseph takes the position that the statement made by
the chief court officer, the only proper court official authorized to make such a statement
regarding ICE lock-up access under the state court’s Lunn policy, constituted Brady
material. That the ICE officer was in fact authorized to “take” the undocumented alien
from the back directly undercuts in multiple ways the inference of “corrupt intent”
suggested in the indictment — as to the custom and practice for the manner in which
custodies in the Newton District Court might be released, as to custom and practice as to
how ICE might taking custody of prisoners in the Newton District Court (clearly not
always from the courtroom front door), as to whether ICE might well be out back at the
sally port — just like the sheriff's department. The court officer’s transcript containing this
information was clearly exculpatory, it should have been produced to the defendant
Joseph — and it is a poor harbinger of discovery “things” to come.

Consequently, the defense is concerned that ANY statements of the ICE agents at
the courthouse (none of which have been disclosed) must contain narratives which
support the court officer’s statement. If so, these ICE officers’ statements are Brady also.
In the alternative, the ICE officers’ statements failed to even mention this court officer’s
statement. That failure would also make their statements Brady as well. (By
“statements” the defendant Joseph means “statements” not just to the United States
Attorney’s Office but “statements” made to any person within DHS or ICE or contained
within the statement of any person employed by ICE or DHS.)

The prosecution’s own manual requires disclosure of ANY statements of the ICE
agents to the prosecution team as exculpatory. Under the heading of “Additional
exculpatory information that must be disclosed.”: “A prosecutor must disclose
information that is inconsistent with any element of any crime charged against the
defendant.” Justice Manual, 9-5.001.C.

“Unlike the requirements of Brady and its progeny, which focus on evidence, the
disclosure requirement of this section applies to information regardless of whether the
information subject to disclosure would itself constitute admissible evidence (emphasis
added).” Justice Manual, 9-5.001.C.

Scope of the Request

The defendant Joseph requests that the search be conducted in the same manner as
set forth above.
Case 1:19-cr-10141-LTS Document 123 Filed 04/14/20 Page 12 of 12

AUSA Dustin Chao
AUSA Christine Wichers
April 14, 2020

Page 12

Sincerely,

/s/ Thomas M. Hoopes
THOMAS M. HOOPES, ESQ.

DOUGLAS 8S. BROOKS, ESQ.

ELIZABETH N. MULVEY, ESQ.
Crowe & Mulvey

TMH/ch
